Title: Gabriel Crane to Thomas Jefferson, 24 May 1819
From: Crane, Gabriel
To: Jefferson, Thomas


          
            Sir
            Waynesville May 24–1819
          
          I am at length directed to inform You that I shall probably get the Science prepared for the press in the course of the ensueing Summer or early in the fall and that When it is announced in the papers Ten thousand dollars will be accepted of You or Twenty thousand When You have Seen the Work if You take proper measures to obtain it promptly When publish’d—This is the Ultimatum by Your decission Respecting it You will have to abide in time and Eternity—
          Gabriel Crane
        